PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_ANX_01_NA_NA_FR.txt. 81

ANNEXE I

TRAITE DU 12 MAI 1863 PORTANT REGLEMENT
DU REGIME DES PRISES D’EAU A LA MEUSE

Sa Majesté le Roi des Pays-Bas, Grand-Duc de Luxembourg
et
Sa Majesté le Roi des Belges,

Désirant régler d’une maniére stable et définitive le régime des
prises d’eau à la Meuse pour l'alimentation des canaux de naviga-
tion et d'irrigation, ont résolu de conclure un Traité dans ce but,
et ont nommé pour Leurs Plénipotentiaires :

Sa Majesté le Roi des Pays-Bas,

Messire Paul van der Maesen de Sombreff, Chevalier Grand’Croix
de l'Ordre du Nichan Iftihar de Tunis, Son Ministre des Affaires :
Étrangères,
le Sieur Jean Rudolphe Thorbecke, Chevalier Grand’Croix de l'Ordre
du Lion Néerlandais, Grand’Croix de l'Ordre Léopold de Belgique et
de plusieurs autres Ordres, Son Ministre de l'Intérieur, et
le Sieur Gérard Henri Betz, Son Ministre des Finances,

et Sa Majesté le Roi des Belges,

le Sieur Aldephonse Alexandre Félix Baron Dujardin, Comman-
deur de l'Ordre Léopold, décoré de la Croix de Fer, Commandeur
du Lion Néerlandais, Chevalier Grand’Croix de la Couronne de
Chêne, Grand’Croix et Commandeur de plusieurs autres Ordres, Son
Envoyé Extraordinaire et Ministre Plénipotentiaire près Sa Majesté
le Roi des Pays-Bas,

a

lesquels, aprés avoir échangé leurs pleins pouvoirs trouvés en bonne
et due forme, ont arrêté les articles suivants :

Article I. — Il sera construit sous Maastricht au pied du glacis
de la forteresse tine nouvelle prise d’eau à la Meuse, qui constituera
la rigole d’alimentation pour tous les canaux situés en aval de cette
ville, ainsi qué pour les irrigations de la Campine et des Pays-Bas.

Article IT. — VL’écluse n° 19 à Hocht sera supprimée et rem-
placée par une nouvelle écluse à établir dans le Zuid-Willemsvaart
en amont de la rigole stipulée à l’article I.

La partie du canal comprise entre l’écluse de Hocht et la nou-
velle écluse sera élargie et approfondie, de manière à offrir la même
capacité et le même tirant d’eau que la partie du bief comprise
entre l’écluse n° 19 à Hocht, et l’écluse n° 18 à Bocholt.

Article III. — Le niveau de flottaison de la partie du canal
entre Maastricht et l’écluse n° 18 à Bocholt sera élevé, de manière
à ce que l'écoulement des quantités d’eau désignées dans les
art. IV et V du présent traité, puisse avoir lieu sans que la vitesse
moyenne du courant, mesurée dans l’axe du canal, dépasse un maxi-
mum de 25 à 27 centimètres par seconde.

8x
TRAITÉ DU 12 MAI 1863 82

Article IV. — La quantité d’eau à puiser à la Meuse est fixée
comme suit :

A. Lorsque la hauteur des eaux de la Meuse se trouve au-dessus
de l’étiage de cette rivière, dix (10) mètres cubes par seconde.

B. Lorsque ces eaux sont à l’étiage ou au-dessous, sept et demi
(74) mètres cubes par seconde du quinze (15) Octobre au
vingt (20) Juin, et six (6) mètres cubes du vingt et un (21)
Juin au quatorze (14) Octobre.

La hauteur de l’étiage variant actuellement entre les cotes de
30 et 40 centimètres au-dessus du zéro de l’échelle du pont de
Maastricht, correspond à un minimum de tirant d’eau entre Maas-
tricht et Venlo de soixante-dix (70) centimètres.

Dans le courant de l’année, après la ratification du présent traité,
il sera placé à l'embouchure de la nouvelle prise d’eau à construire
près de Maastricht du côté de la Meuse, une échelle où sera mar-
quée, de commun accord, une cote correspondant à la hauteur de
l’eau à l'échelle du dit pont indiquant alors l’étiage.

En conséquence de ce qui précède, il ne sera pas fait usage de
la prise d’eau à la Meuse à Hocht, à partir de l'achèvement de la
rigole mentionnée à l’art. I.

Article V. — Sur le volume de dix (10) mètres cubes d’eau, puisé
à la Meuse à Maastricht, il sera attribué aux canaux et aux irriga-
tions des Pays-Bas, deux (2) mètres cubes par seconde à déverser par
Vécluse n° 17 à Loozen. Cette quantité de deux (z) mètres cubes sera
réduite à un et demi (1,50) mètre cube aussitôt. que le volume d’eau
puisé à Maastricht sera diminué conformément à ce qui est stipulé
à l’article précédent. : |

Il sera loisible au Gouvernement des Pays-Bas d'augmenter le
volume d’eau à puiser à la Meuse à Maastricht, sans que toutefois
par là la vitesse du courant dans le canal puisse excéder les limites
fixées à l’art. III. Ce surplus sera également déversé par I’écluse
n° 17 à Loozen.

x

Article VI. — Le Gouvernement Belge s'engage à rejeter dans les
canaux de navigation, du quinze (15) Mai au quinze (15) Juillet au
moins, les eaux provenant des irrigations effectuées en Belgique, soit
au moyen de machines, soit par un canal colateur ou par tout autre
moyen propre à atteindre le but indiqué.

Toutefois, si la construction d’un canal colateur ou de tout autre
ouvrage sur le territoire Néerlandais était jugé nécessaire, le Gouverne-
ment des Pays-Bas se réserve l'approbation des plans et la surveil-
lance de l’exécution et de l’entretien qui seront à la charge du trésor
Belge.

Les ruisseaux ou courants d’eau, qui seront traversés par ces
ouvrages, conserveront leur cours naturel. Si dans la suite, le Gou-
vernement des Pays-Bas désirait faire usage du colateur, soit
pour l'alimentation de canaux, soit comme vole de navigation, cette
question fera l’objet de négociations ultérieures.

Artide VII. — Le Gouvernement Belge laissera ou rendra à
leur cours naturel les ruisseaux et courants d’eau qui, ayant leur
source en Belgique, se dirigent vers le territoire Néerlandais.

82
83 TRAITÉ DU I2 MAI 1863

Article VIII. — Les hautes parties contractantes prendront les
mesures nécessaires pour prévenir, autant que possible, les chômages
des canaux de Liège à l’écluse n° 17 à Loozen.

Aucun abaissement des niveaux de flottaison ordinaires de ces
canaux ne pourra avoir lieu qu'après entente préalable entre les
deux Gouvernements.

Article IX. — Dans le but d'améliorer la navigabilité de la Meuse
entre Maastricht et Venlo, les hautes parties contractantes feront
exécuter dans cette partie de la rivière, pendant neuf années consé-
cutives, commençant en 1864, les travaux indiqués dans le tableau
et la note explicative joints au présent traité jusqu’à concurrence
d’une somme de 100.000 florins par an.

Un tiers de cette somme sera payé par les Pays-Bas et deux tiers
par la Belgique.

Les projets définitifs de ces travaux à exécuter annuellement
seront dressés, de commun accord, par les fonctionnaires désignés
à cet effet, et soumis à l’approbation des deux Gouvernements.

Les travaux projetés et arrêtés conformément à ce qui précède,
seront exécutés par les soins des agents du Gouvernement sur le
territoire duquel ils seront situés. L'entretien de ces travaux, après
leur achèvement, sera à la charge du Gouvernement sur le territoire
duquel ils sont établis.

Article X. — La construction de la nouvelle prise d’eau à Maastricht
mentionnée dans l’art. I, ainsi que l'exécution des travaux néces-
saires pour satisfaire aux stipulations de l’art. II, auront lieu à frais
communs.

Les projets de ces travaux seront arrêtés et exécutés de la manière
indiquée dans l’art. IX pour les travaux de la Meuse.

Toutefois il est entendu que le total des dépenses à la charge du
Gouvernement Belge, d’après les stipulations des art. IX et X,
n’excédera pas la somme de 900.000 florins.

Article XI. — Si dans la suite le Gouvernement des Pays-Bas
jugeait utile d’exécuter ou de laisser exécuter des travaux rendant
nécessaire l’augmentation du volume d’eau à puiser à la Meuse à
Maastricht, tel qu’il est fixé dans le présent traité, le concours du
Gouvernement Belge aux mesures nécessaires pour assurer l’écoule-
ment des eaux par le Zuid-Willemsvaart, sera réglé entre les deux
Gouvernements.

Article XII. — Par extension des dispositions de l’article rome
de la Convention du 8 Août 1843, aucun ouvrage qui serait de
nature à modifier le courant et par là à nuire à la rive opposée, ne
pourra être construit à une distance de moins de 150 mêtres du
Thalweg de la Meuse, 1a où elle forme limite, que de commun
accord entre les deux hautes parties contractantes.

Article XIII. — Les hautes parties contractantes s'engagent à
faire exécuter les ouvrages indiqués aux art. I, II et VI avant le
premier janvier 1866, ou plustôt si faire se peut.

Immédiatement après l’achèvement de ces ouvrages, il sera donné
suite aux stipulations des art. ITI, IV, V, VI et VII.

83
TRAITÉ DU 12 MAI 1863 84

Jusqu'à cet achèvement l'alimentation des canaux et des irriga-
tions aura lieu, conformément à ce qui s’est fait pendant les deux
dernières années.

Article XIV. — Le présent traité sera ratifié et les ratifications
en seront échangées à La Haye dans le délai de quatre mois ou
plustôt si faire se peut.

En foi de quoi les Plénipotentiaires susdits l’ont signé et y ont
apposé leur cachet.

Fait à La Haye, le douze Mai mil huit cent soixante trois.
(Signé) P. VAN DER MAESEN DE SOMBREFF.

(Signé) THORBECK (Signé) Bon Du JARDIN.
igné E.
(Signé) G. H. BETZ.

Pour copie conforme à l'original:

(Signé) B. M. TELDERS,
Agent du Gouvernement des Pays-Bas.
